Citation Nr: 0734512	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-38 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a special monthly compensation (SMC), based on 
the need for aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran retired from active military service in December 
1970 with more than 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's service connected disabilities do not 
render him incapable of performing activities of daily living 
without regular assistance from another person.

2.  The veteran does not have a single service connected 
disability rated 100 percent.  

3.  The veteran is not substantially confined to his ward or 
clinic areas because of his service connected disabilities.  


CONCLUSION OF LAW

Criteria for SMC based on the need for aid and attendance or 
by being housebound have not been met.   38 U.S.C.A. §§ 501, 
1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Compensation

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114 (West 2002), and 38 C.F.R. §§ 
3.350 and 3.352.  SMC benefits, which are special statutory 
awards, are based upon service-connected disabilities as well 
as those disabilities for which compensation benefits are in 
effect pursuant to the provisions of 38 U.S.C.A. § 1151 and 
impairments involving paired organs and extremities under the 
provisions of 38 U.S.C.A. § 1160.  

Special monthly compensation is payable to a veteran with 
specific combinations of service-connected disabilities, who 
is housebound, or whose service-connected disabilities leave 
him so helpless as to be in need of regular aid and 
attendance.  

In order to establish entitlement to aid and attendance 
benefits, the evidence must show that as a consequence of 
service connected disability, there is a factual need for the 
personal assistance from others.  In making this 
determination, consideration is given to such conditions as: 
inability of the veteran to dress or undress himself or to 
keep himself ordinarily clean and presentable, frequent need 
to adjust prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid, 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment. 38 C.F.R. § 3.352. It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made; the particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id. For a favorable 
rating, at a minimum, one of the enumerated factors must be 
present. Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).

SMC under 38 U.S.C.A. § 1114 at the housebound rate is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and has additional service-
connected disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of a service-
connected disability to his or her dwelling and the immediate 
premise or, if institutionalized, to the ward or clinic areas 
and it is reasonably certain that the disability or 
disabilities and resulting confinement will continue 
throughout his or her lifetime. 38 C.F.R. § 3.350(i)(2).

The veteran currently receives a total disability rating 
based on individual unemployability (TDIU); he is service 
connected for diabetes mellitus (rated at 20 percent), 
peripheral neuropathy in both lower extremities (rated at 20 
percent for each lower extremity), a cervical spine 
disability (rated at 20 percent), a lower back disability 
(rated at 10 percent), residuals of a gunshot wound (rated at 
10 percent), arthritis of the left ankle (rated at 10 
percent), arthritis of the right knee (rated as 
noncompensable), and frostbite on both lower extremities 
(rated as noncompensable).

The medical evidence also reflects that the veteran has a 
number of non-service related disabilities, including a 
cerebral vascular accident (CVA), dementia/Alzheimer's 
disease, and Parkinson's disease.  

The veteran is currently confined to a nursing home, and the 
evidence shows that he needs help dressing, bathing and 
walking, and he needs assistance to transfer himself from his 
bed the a chair.  The veteran's doctor indicated in 2006 that 
the veteran could not live alone, explaining that he was 
unable to take care of his daily activities.  As such, the 
medical evidence reflects that the veteran is in need of aid 
and attendance; and may indeed be considered housebound.  
Therefore, the question is whether this is because of service 
connected disability.  

As an initial matter, it is observed that the veteran does 
not have a single service connected disability rated at 100 
percent, and therefore, the determination of his entitlement 
to the benefits sought will rest on a factual analysis.  At 
the time the veteran filed his appeal, he was not in a 
nursing home.  He had degenerative joint disease in his lower 
back, which caused some difficulty walking, but the veteran 
was nevertheless able to ambulate on his own, and the 
veteran's applications for an electric wheelchair were denied 
on at least two occasions as VA found that he failed to meet 
the criteria for it (in October 2003 and in March 2004). 

In July 2003, the veteran underwent a VA neurological 
examination.  The veteran was able to walk well without an 
assistive device, and there was no evidence of hemiparesis on 
either side.  It was also noted that in the middle of the 
examination the veteran had to "run to the bathroom," 
further evidencing his mobility.  Deep tendon reflexes were 
symmetrical and equal.  The examiner did suggest, however, 
that there might be a mental impairment such as Alzheimer's 
disease or dementia in an early stage, opining that the 
veteran likely had a lacunar infarct which was associated 
with early dementia.

The veteran submitted two aid and attendance forms that were 
completed by his doctors.  These were dated in December 2003 
and February 2006, and included the following information:

Date:
December 2003
February 2006
Diagnoses:
Severe DJD back & 
history of a 
cerebral vascular 
accident
PMC, Chronic UTI, 
diabetes mellitus, 
encephalopathy 
dysphasia, 
Parkinson's 
disease, emphysema, 
hyperlipidemia, 
osteoarthritis
Prognosis:
Stable
Fair
Patient requires 
assistance dressing
Yes
Yes
Patient requires 
assistance bathing
No
Yes
Patient requires 
assistance 
transferring from 
bed to chair
Yes
Yes
Patient requires 
assistance walking
Yes
Yes
Patient requires 
assistance 
attending to the 
wants of nature
No: with no bowel 
or bladder 
incontinence
Bowel: No; Bladder: 
yes
Patient can use 
upper extremities
Fully
Not at all
Patient can use 
lower extremities
Partially
Partially
Patient is capable 
of managing his 
financial affairs
No
No, due to his 
dementia
Patient can travel 
to a VA medical 
facility for care
Yes
No: and is living 
in a skilled 
nursing facility
Patient can live 
alone
No
No as he is unable 
to take care of his 
daily activities

However, while both forms concluded that the veteran could 
not live alone, neither form contained the conclusion that 
the veteran could not live alone as a result of his service-
connected disabilities, as each form listed a combination of 
service-connected and nonservice-connected disabilities.  
Nevertheless, the evidence clearly shows that it is the 
veteran's nonservice-connected disabilities that have forced 
him to enter into the skilled nursing facility.  This 
conclusion is supported by the fact that even when his 
service-connected back disability was described as severe, 
the veteran was able to walk on his own with the use of a 
cane and occasionally without even using a cane, and indeed, 
he was able to leave the house and take taxicabs to the 
hospital (as late as in 2004).  However, once the Parkinson's 
disease and dementia were manifested, the veteran could no 
longer live at home and required skilled nursing.  It is 
noted that the veteran's back condition and mobility were not 
noted to have changed during this period, only his mental 
capacity.

Further, while the initial aid and attendance form dated in 
December 2003 found that the veteran could not live alone; on 
at least two subsequent occasions the veteran was found not 
to need any additional assistance.  In February 2004 the 
veteran called complaining that his wife hated him because he 
could not do anything for himself, and he could not get out 
of bed.  Nevertheless in an addendum to this complaint, the 
veteran's primary care physician stated that the veteran had 
good family support and was not bedridden; and she opined 
that no specialized services or treatment were needed at that 
time.  

In March 2004, the veteran stated that he needed to get out 
of his house, because neither his wife nor his kids wanted to 
take care of him.  The veteran indicated that no one would 
bathe him and that he was left alone until his wife returned 
from work.  A social worker was dispatched to the veteran's 
residence, and the veteran walked out to meet her using a 
cane.  The social worker indicated that she asked the veteran 
to show her around the house and he did so without even using 
a cane.  The social worker indicated that the veteran might 
have required assistance with his medication administration, 
but that no other services were required at that time.  

Additionally, at a seating and mobility consultation in March 
2004, the veteran stated that he could not walk and insisted 
that he needed an electric mobility device.  It was noted 
that the veteran was independent in eating, writing, 
telephone, dressing, grooming, bladder and bowel management, 
bed mobility, sliding, transfers and standing.  The veteran 
lived in a single story house with no steps.  The veteran had 
normal range of motion in both upper and lower extremities.  
The veteran was recommended to physical therapy and no 
equipment was ordered.

As such, despite it being stated that the veteran could not 
live alone in December 2003, the veteran was subsequently 
found not to require assistance, and it was apparent that the 
veteran was able to manage his orthopedic disabilities, as he 
walked under his own power, and was noted not to need 
additional assistance as recently as March 2004.

However, unlike the veteran's orthopedic disabilities which 
remained manageable, the veteran's mental status began to 
decline during the course of his appeal.  The veteran was 
frequently angry, and changed his VA primary care physician 
at least three times, refusing to see certain doctors.

In August 2003, the veteran was treated for management of 
symptoms of impaired memory.  The VA doctor indicated that 
the veteran had a history of at least two CVAs (as shown by 
an MRI).  The veteran's memory was noted to be impaired for 
recent events.  The veteran was also noted to have recently 
had cataract surgery without much improvement.  The veteran 
was assessed with a mood disorder

No evidence of dementia was found by a VA neurologist in 
August 2003, although the veteran was diagnosed with age 
associated memory loss; and the veteran reported symptoms of 
memory loss such as forgetfulness, misplacing things, and 
leaving the stove on etc.

In December 2003, the veteran called VA and complained that 
he had a problem with his spine; and the veteran's son could 
be heard in the background telling the veteran not to spit on 
the floor.  The medical professional also noted that it was 
unclear what the veteran actually wanted.

In May 2004, the veteran's daughter approached a VA doctor 
and indicated that the veteran had become very difficult and 
demanding in an unrealistic way.  She stated that the veteran 
had even left the house on several occasions by taxi in order 
to go to various local hospitals to get pain medication.  It 
was again noted that the veteran had a lot of anger with the 
VA system and was refusing to see several different VA 
doctors.

This May 2004 treatment record was the veteran's last VA 
treatment record until February 2006, when the veteran's 
daughter contacted VA to advise that the veteran had been 
placed in a nursing home.

In March 2006, a VA social worker indicated that the veteran 
needed assistance with all of his activities of daily living 
including bathing dressing and brushing his teeth.  The 
veteran could not feed himself or walk by himself and he had 
become incontinent.  The veteran was also noted to get 
confused.

In April 2006 it was noted that from a review of the 
veteran's latest records from outside of VA, the veteran had 
been diagnosed with dementia and Parkinson's disease.  The 
veteran could only speak very softly, and was difficult to 
understand.

While the veteran's service connected disabilities continued 
to cause him difficulty, it is apparent from the medical 
records that the veteran's cognitive impairments and related 
decline which manifested during his absence from VA care 
created the need for the veteran to be placed in a skilled 
nursing facility.  As of 2004, the veteran was able to leave 
the house under his own power, and the only health changes 
noted over the next several years were the onset of 
Parkinson's disease and the advancement of the veteran's 
dementia/Alzheimer's disease.  

As such, it is apparent that it is the veteran's non-service 
connected disabilities that have resulted in his confinement 
to a nursing home, and requiring aid and attendance.  
Accordingly, the criteria for SMC have therefore not been 
met, and the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2007, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he withdrew his hearing 
request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Special monthly compensation based on the need for aid and 
attendance or being housebound is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


